     MCGUIREWOODS LLP
 1 Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
     Suite 1300
 3 San Francisco, CA 94111-3821
     Telephone: 415.844.9944
 4 Facsimile: 415.844.9922
 5 K. Issac deVyver (admitted pro hac vice)
 6 Karla Johnson (admitted pro hac vice)
     Tower Two-Sixty
 7 260 Forbes Avenue
     Suite 1800
 8 Pittsburgh, PA 15222
 9 Telephone:  412.667.6000
   Facsimile: 412.667.6050
10
     Attorneys for Defendant
11 WELLS FARGO BANK, N.A.
12
                                  UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
15
     EDUARDO PEÑA, individually and on behalf       CASE NO: 3:19-cv-04065-MMC
16 of all others similarly situated,
                                                    [PROPOSED] ORDER GRANTING
17                                                  DEFENDANT WELLS FARGO BANK,
                    Plaintiff,
                                                    N.A.’S MOTION TO DISMISS
18
     vs.                                            PLAINTIFF’S FIRST AMENDED
19                                                  COMPLAINT
     WELLS FARGO BANK, N.A.,
20
                    Defendant.                      Complaint Filed: July 16, 2019
21                                                  First Amended Complaint: September 27, 2019
22                                                  Hon. Judge Maxine M. Chesney
23
24
25
26
27
28                                              1
                     [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                PLAINTIFF’S FIRST AMENDED COMPLAINT
                                          [PROPOSED] ORDER
1
2
            Defendant Wells Fargo Bank, N.A. filed a motion to dismiss Plaintiff’s First Amended
3
     Complaint in this action pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. The
4
     Court, having considered the briefs other documents in support of and in opposition to the motion,
5
     being fully advised in this matter, and good cause appearing, finds as follows:
6
            IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss is GRANTED. The
7
     Plaintiff’s First Amended Complaint in this case is dismissed with prejudice.
8
9
            IT IS SO ORDERED.
10
11
            DATED: ___________________
12                                                            Honorable Maxine M. Chesney
13                                                            United States Senior District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    2
                     [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                PLAINTIFF’S FIRST AMENDED COMPLAINT
